 1                                         JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     G & G CLOSED CIRCUIT                  Case No. ED CV 18-00439 WDK (JCx)
12   EVENTS, LLC,

13                Plaintiff,               JUDGMENT

14                  v.

15   CARLOS IGNACIO ACOSTA,
     et al.,
16
                  Defendants.
17
18
           The Application of G & G Closed Circuit Events, LLC for the entry of
19
     Default Judgment as to defendants Carlos Ignacio Acosta, individually and d/b/a
20
     Firewater Bar, Shariq Sher Khan, individually and d/b/a Firewater Bar, Alberto
21
     Ramirez, individually and d/b/a Firewater Bar, Emerson Arnoldo Rivera,
22
     individually and d/b/a Firewater Bar and S.C.E.A. Holdings, LLC, an unknown
23
     business entity d/b/a Firewater Bar having come before the Court, and the Court
24
     having found that the entry of a Default Judgment is appropriate,
25
           IT IS HEREBY ORDERED AND ADJUDGED:
26
           1. Judgment in this case is granted in favor of the plaintiff G & G Closed
27
     Circuit Events, LLC against defendants Carlos Ignacio Acosta, individually and
28
     d/b/a Firewater Bar, Shariq Sher Khan, individually and d/b/a Firewater Bar,
 1   Alberto Ramirez, individually and d/b/a Firewater Bar, Emerson Arnoldo Rivera,
 2   individually and d/b/a Firewater Bar and S.C.E.A. Holdings, LLC, an unknown
 3   business entity d/b/a Firewater Bar, as follows:
 4            (a)   defendants Carlos Ignacio Acosta, individually and d/b/a Firewater
 5   Bar, Shariq Sher Khan, individually and d/b/a Firewater Bar, Alberto Ramirez,
 6   individually and d/b/a Firewater Bar, Emerson Arnoldo Rivera, individually and
 7   d/b/a Firewater Bar and S.C.E.A. Holdings, LLC, an unknown business entity
 8   d/b/a Firewater Bar, shall pay the plaintiff, G & G Closed Circuit Events, LLC,
 9   $7,500.00 in total damages plus attorneys’ fees in the amount of $950.00 plus
10   costs.
11
12            IT IS FURTHER ORDERED that the Plaintiff shall serve, by United States
13   mail or by telefax or by email, copies of this Judgment on counsel for the
14   defendant, or the pro se defendant in this matter.
15
16
17   Dated: December 17, 2018

18                                     _____________________________________
19                                     William Keller
20                                     United States District Judge

21
22
23
24
25
26
27
28
                                              -2-
